DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1, 2, 4, and 9, it is unclear what is meant by “wherein comprises”.  Given the “wherein” clause contains multiple features of the drum washing machine (specifically, inner cylinder features and window gasket features), it is not clear whether or not the clause is needed since the claim already recites the drum washing machine 
In claim 1, “an inner cylinder” and “an inner cylinder front flange” are separately recited which may cause confusion since the front flange appears to be part of the inner cylinder and not a separate element as recited.  Moreover, the double recitation of “an inner cylinder” may cause antecedent basis concerns.  Examiner suggests (upon removing the “wherein” clause) reciting “an inner cylinder disposed in the casing and including a front flange” in place of “an inner cylinder front flange”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the use of the apparatus in a spin phase and does not recite any structure to further limit the apparatus of claim 1 from which it depends.  Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and that “apparatus claims cover is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). (emphasis in original)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0060122 to BUSO et al. (“BUSO”) in view of US 1,586,022 to BARKER.
Regarding claims 1-2 and 4-8, BUSO discloses a drum washing machine (100) comprising:
a casing (110),
an outer cylinder (202) disposed in the casing, 
an inner cylinder (235) disposed in the casing, 
a door (125) provided on the casing, and
a window gasket (105) for sealing provided between the casing and the outer cylinder;
wherein comprises:
an inner cylinder front flange (front wall below front rim 240 of drum 235); and
a plurality of vents (channel 245) opened at the window gasket which are communicated with a space between the inner cylinder front flange and the outer cylinder (note “one or more channels” in ¶ [0056]),
a laundry access (120) formed on a front panel (115) of the casing where the door capable of be opened is installed;
the window gasket comprises: 
an inner lip sealing at the outer cylinder (see attachment 205 and outer cylinder periphery 207),
a fold (at reference numeral 105 in Figs. 2 and 4) extending forward from the inner lip,
a rib (225 or 230) extending inward from the inner lip along a radial direction, at which a vent (245) is opened, and
a cavity (105a) formed between the rib and the fold,
wherein the window gasket comprises:
a blocking portion extending rearward (note rearward end 225a in Fig. 5 or rib 230 which extends rearward relative to rib 225) which is provided at an inner end of the rib and is configured to prevent air from flowing into via a gap between the rib and the inner cylinder front flange,
wherein the inner cylinder front flange comprises an inner cylinder edge (see forward extending edge of drum 235 in Figs. 2, 4, 5) extending toward the laundry access, an outer flange (240) provided at a front end of the inner cylinder edge; and a rear part of the blocking portion is located at the outside of the outer flange (note both 225a and 230 are outside of the outer flange),
wherein the blocking portion has a curving surface extending along a rearward-backward direction from the rib (note curved blocking portion 225a in Fig. 5 and curved surface of 230 extending rearward-backward in Fig. 5),
wherein the fold has a first inclined portion (curved portion below reference numeral 105) extending forward from the inner lip and a second inclined portion (curved portion above reference numeral 105) which is bent and extends from a front end of the first inclined portion toward the inner end of the rib.
Regarding claim 1, BUSO discloses the claimed invention with the exception of “a flow guiding structure extending forward, which is provided on the inner cylinder front flange and configured to introduce air into the inner cylinder when entering into a spin phase.”  However, it is known in the art to provide a washing machine with a flow guide structure (7,8) on the front flange of an inner cylinder (5) for the purpose of circulating fluids in the drum such as air (see BARKER at Figs. 2-3 and page 1, ll. 11-17, 33-52; note the entering of a spin phase is intended use and not afforded patentable weight in the apparatus, the washing machine in the combination being fully capable of performing a spin phase).
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the inner cylinder front flange of BUSO with front flange flow guiding structure such as that in BARKER to yield the same and predictable results of circulating fluid.
Regarding claim 10, the recitation of the spin phase operation is intended use and is not afforded patentable weight in the claimed apparatus, and the combination of BUSO and BARKER above are fully capable of performing the recited intended use.  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BUSO in view of BARBER, as applied to claim 8 above, and further in view of US 2006/0174663 to CIMETTA et al. (“CIMETTA”).
BUSO and BARBER, supra, disclose the claimed invention including a guiding portion at the rib in parallel with the second inclined portion, but neither reference appears to disclose a guiding portion extending along a forward-outward direction as recited in claim 9.  CIMETTA teaches an art-related washing machine with a gasket having a guiding portion extending along a forward-outward direction to guide items away from the gap between the drum and gasket (see lip portion 13 in Figs. 1-3).
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the rib in the combination of BUSO and BARBER with the forward-outward facing lip portion as taught in CIMETTA to yield the predictable results of guiding objects as desired at the gasket.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711